DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Applicant’s election without traverse of claims 1-12 in the reply filed on 06/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by HONG et al (US 2019/0096584).
Regarding claim 1, HONG discloses a ceramic electronic device (Fig. 1) comprising: a multilayer chip (Fig. 1, 100) in which each of a plurality of dielectric layers (Fig. 6, 311) and each of a plurality of internal electrode layers (Fig. 6, 322/321) are alternately stacked (Fig. 6), a main component of the plurality of dielectric layers being ceramic ([0035]), the multilayer chip having a rectangular parallelepiped shape (Fig. 1), the plurality of internal electrode layers being alternately exposed to a first end face and a second end face (Fig. 1, ends with 141/142 in X direction) of the multilayer structure ([0047]), the first end face facing with the second end face (Fig. 1), wherein a bent portion (Fig. 6, between 331/321), in which the plurality of dielectric layers in a substantially same position along a stacking direction project along the stacking direction (Fig. 6, gaps in same spot in vertical position), is formed in the multilayer chip, wherein, in the bent portion, a through-hole (Fig. 6, gap in internal electrodes) is formed in two or more of the plurality of internal electrode layers (Fig. 6), wherein the through-hole is a defect portion (Fig. 6, considered defect as there is no connection between two sides) in a first direction (Fig. 7, gap in up and down direction) in which the first end face faces with the second end face and in a second direction (Fig. 6, up and down) that is vertical to the first direction in a plane of the plurality of internal electrode layers (Fig. 6, points of bent portions are above or below plane of main internal electrodes).  
Regarding claim 2, HONG further discloses that the plurality of dielectric layers are bent so that bending degree of the plurality of dielectric layers is lessened toward a convex edge of the bent portion (Fig. 6, bend of dielectric layer on top of top half of electrodes and bottom of bottom half is smaller than other sides as they do not have to go around bend portion).  
Regarding claim 3, HONG further discloses that an angle formed by the bent portion sandwiching the through-hole is less than 120 degrees in the first direction and 20Docket No.: 0851.1051 the second direction (Fig. 6-7, points of bent portion would be about 90 degrees in second direction and no angle in first direction as bend follows all electrode).  
Regarding claim 4, HONG further discloses that the bent portion is located within a range of which a thickness is 1/6 or more and 1/4 or less of the multilayer chip (Fig. 6, bent portions along whole of body so would be located in these portions).  
Regarding claim 5, HONG further discloses that the bent portion is located in at least a part of both 1/5 thickness ranges of the multilayer chip in the stacking direction (Fig. 6, bent portions along whole of body so would be located in these portions).  
Regarding claim 6, HONG further discloses that the bent portion is located within a circumference portion having 1/5 width of the multilayer chip, when viewed from an upper face or a lower face of the multilayer chip in the stacking direction (Fig. 7, bent portion Is less than 1/5 width of capacitor).  
Regarding claim 7, HONG further discloses that, on a presumption that the multilayer chip is divided into five portions having an equal width in the first direction, the bent portion is located in both two edge equal portions of the five equal portions (Fig. 7, bend portion extends down whole electrode).  
Regarding claim 8, HONG further discloses that, on a presumption that the multilayer chip is divided into five portions having an equal thickness in the stacking direction, the bent portion is located in at least a part of center three of the five equal portions (Fig. 6, bent portions along whole center of body).   
Regarding claim 9, HONG further discloses that the ceramic electronic device is a multilayer ceramic capacitor ([0002]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al (US 2019/0096584) in view of Martinez et al (US 2020/0105473).
Regarding claim 10, HONG fails to teach the claim limitations. 
Martinez teaches that the ceramic electronic device is a multilayer ceramic capacitor (Fig. 7A, 110), wherein the multilayer ceramic capacitor has X7R property ([0126]), has a 0603 size ([0129]), has a rated voltage of 16 V or 25 V ([0128]), and has a capacity value of 0.22 µF or more ([0128]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Martinez to the invention of HONG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, HONG fails to teach the claim limitations. 
Martinez teaches that the ceramic electronic device is a multilayer ceramic capacitor (Fig. 7A, 110), wherein the multilayer ceramic capacitor has X7R property ([0126]), has a standard size ([0129]), has a rated voltage of 25 V ([0128]), and has a capacity value of 0.47 µF or more ([0128]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Martinez to the invention of HONG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the capacitor of 1005 size, in order to make the capacitor a known size based on user needs as that is a standard size known in the art, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, HONG fails to teach the claim limitations. 
Martinez teaches that the ceramic electronic device is a multilayer ceramic capacitor (Fig. 7A, 110), wherein the multilayer ceramic capacitor has X7R property ([0126]), has a standard size ([0129]),  and has a capacity value of 0.47 µF or more ([0128]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Martinez to the invention of HONG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the capacitor of 1005 size, in order to make the capacitor a known size based on user needs as that is a standard size known in the art, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the capacitor have a rated voltage of 50 V, in order to fit user needs for their system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additional Relevant Prior Art:
Hsieh et al (US 2004/0027735) teaches the known size of 1005 [0015].
Kim et al (US 6876538) teaches known voltage of 50V [col 2, lines 17-22].
Oguni (US 9236185) teaches relevant art in Fig. 3-6.
KIM et al (US 2016/0233024) teaches relevant art in Fig. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848